Case 1:14-cv-02887-JLK-MEH Document 206 Filed 09/10/19 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 14-CV-02887-JLK-MEH


  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA, and
  DEMETRIO VALERGA,
  on their own behalf and on behalf of all others similarly situated,

                Plaintiffs,

  v.

  THE GEO GROUP, INC.,

                Defendant.



   SUPPLEMENTAL BRIEF IN FURTHER SUPPORT OF MOTION TO COMPEL



         Plaintiffs, through undersigned counsel, hereby submit this Supplemental Brief in

  further support of their Motion to Compel pending at ECF No. 181 (the “Motion”).

         Plaintiffs’ Motion addresses GEO’s refusal to permit Plaintiffs to videotape their

  forthcoming site inspection (which GEO does not otherwise oppose). See ECF No. 181

  at 7-8. In its opposition to the Motion, GEO claimed that permitting Plaintiffs to

  videotape the inspection would compromise the security of the facility and the privacy of
Case 1:14-cv-02887-JLK-MEH Document 206 Filed 09/10/19 USDC Colorado Page 2 of 6




  detainees and GEO personnel. ECF No. 187 at 1-2. In support of that argument, GEO

  represented that it “has not allowed video recording to take place within [the Aurora

  facility] dating back 15 years.” ECF No. 187 at 4. 1 This statement is no longer accurate.

         On August 21, 2019, the Fox31 Denver television station posted a report, “Video:

  Media cameras allowed inside Aurora ICE facility” on its website, at

  https://kdvr.com/2019/08/21/video-media-cameras-allowed-inside-aurora-ice-facility/.

  This webpage includes video footage of several of the areas of the Aurora GEO facility

  of which Plaintiffs have sought to compel recording, including the processing area, the

  law library, male and female dormitories and common areas, medical facilities, and a

  recreation area. In the video, the faces of detainees and GEO personnel are cut out of the

  frame or digitally obscured – as Plaintiffs have offered to do here. ECF No. 192 at 15-16.

         Plaintiffs raised this issue with GEO via e-mail on August 23, 2019, asking if

  GEO’s position on videotaping had changed. Ex. A to Scimone Decl. In an August 26,

  2019 conference, counsel for GEO told Plaintiffs that its position had not changed, but

  that it would provide further updates by that Friday. Scimone Decl. ¶ 5. GEO did not do

  so, and in subsequent conferences on September 3 and September 9, 2019, GEO

  informed Plaintiffs that it still did not have updates or a timeline for providing them. Id.

  ¶¶ 6-7. As of the date of this filing, GEO has not provided any update to its position.


  1
         GEO also represented that the prohibition on videography and photography within
  the facility by guests was required by the “need for heightened security.” Id. at 5.
  Plaintiffs have indicated a willingness to address security concerns by anonymizing the
  faces and other identifying details, including the voices, of those recorded; by not filming
  secure entryways and exits; and by avoiding filming surveillance and other security
  equipment to the extent possible. ECF No. 192 at 15-16.
                                                2
Case 1:14-cv-02887-JLK-MEH Document 206 Filed 09/10/19 USDC Colorado Page 3 of 6




         The Fox31 report demonstrates that GEO’s security and privacy objections are

  groundless. If GEO will permit videotaping and publication of video of the interior of the

  facility via public news reports that undertook the same security measures that Plaintiffs

  have proposed here, there is no reason why similar recording should not be permitted in

  the context of civil discovery, where a protective order further safeguards the video

  against public disclosure. Plaintiffs respectfully request that the Court grant Plaintiffs’

  Motion.



   Dated: September 10, 2019                        Respectfully submitted,

                                                    By: /s/ Michael J. Scimone
                                                    Michael J. Scimone
                                                    Ossai Miazad
                                                    Elizabeth Stork
                                                    OUTTEN & GOLDEN LLP
                                                    685 Third Avenue, 25th Floor
                                                    New York, New York 10017
                                                    Telephone: (212) 245-1000
                                                    Facsimile: (646) 509-2060
                                                    E-Mail: mscimone@outtengolden.com
                                                    E-Mail: om@outtengolden.com
                                                    E-Mail: estork@outtengolden.com

                                                    Rachel Dempsey
                                                    Adam Koshkin
                                                    OUTTEN & GOLDEN LLP
                                                    One California Street, 12th Floor
                                                    San Francisco, CA 94111
                                                    Telephone: (415) 638-8800
                                                    E-Mail: rdempsey@outtengolden.com
                                                    E-Mail: akoshkin@outtengolden.com




                                                3
Case 1:14-cv-02887-JLK-MEH Document 206 Filed 09/10/19 USDC Colorado Page 4 of 6




                                           David Lopez
                                           OUTTEN & GOLDEN LLP
                                           601 Massachusetts Avenue NW
                                           Suite 200W
                                           Washington, D.C. 20001
                                           Telephone: (202) 847-4400
                                           Facsimile: (202) 847-4410
                                           E-Mail: pdl@outtengolden.com

                                           Alexander Hood
                                           David Seligman
                                           Andrew Schmidt
                                           Juno Turner
                                           TOWARDS JUSTICE
                                           1410 High St., Suite 300
                                           Denver, CO 80218
                                           (720) 441-2236
                                           alex@towardsjustice.org
                                           david@towardsjustice.org
                                           andy@towardsjustice.org
                                           juno@towardsjustice.org

                                           R. Andrew Free
                                           LAW OFFICE OF R. ANDREW FREE
                                           P.O. Box 90568
                                           Nashville, TN 37209
                                           T: (844) 321-3221
                                           Andrew@ImmigrantCivilRights.com
                                           Brandt Milstein
                                           MILSTEIN LAW OFFICE
                                           1123 Spruce Street
                                           Boulder, CO 80302
                                           (303) 440-8780
                                           brandt@milsteinlawoffice.com
                                           Andrew Turner
                                           THE KELMAN BUESCHER FIRM,
                                           P.C.
                                           600 Grant St., Suite 825
                                           Denver, CO 80203
                                           (303) 333-7751
                                           aturner@laborlawdenver.com

                                       4
Case 1:14-cv-02887-JLK-MEH Document 206 Filed 09/10/19 USDC Colorado Page 5 of 6




                                           Hans Meyer
                                           MEYER LAW OFFICE, P.C.
                                           P.O. Box 40394
                                           Denver, CO 80204
                                           (303) 831-0817
                                           hans@themeyerlawoffice.com
                                           Class Counsel




                                       5
Case 1:14-cv-02887-JLK-MEH Document 206 Filed 09/10/19 USDC Colorado Page 6 of 6




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 10th day of September, 2019, a true and correct copy of

  the foregoing Supplemental Brief in Further Support of Plaintiffs’ Motion to Compel

  Rule 30(b)(6) Deposition and Inspection with Video Recording was electronically filed

  with the Clerk of the Court using the CM/ECF electronic filing system, which will send

  notification to all counsel of record.



                                                   s/ Michael J. Scimone
                                                     Michael J. Scimone




                                               6
